Upon the appeal of defendant, the order directing defendant to answer certain questions is affirmed. Upon the appeal of plaintiff, that portion of the order which denies plaintiff’s motion to compel defendant to answer is reversed on the law, on the ground that the questions propounded were relevant on the issue of express malice, and the witness is directed to answer the questions. The order as so modified is affirmed, with ten dollars costs and disbursements to plaintiff. No opinion. Blackmar, P. J., Jaycox, Manning, Kelby and Young, JJ., concur.